Citation Nr: 0511239	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
with hypertension.

2.  Entitlement to an increased disability rating for 
service-connected dermatomycosis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected otitis externa, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York which denied the veteran's claim of 
entitlement to service connection for arteriosclerotic heart 
disease with mild hypertension and denied increased ratings 
for the veteran's service-connected otitis externa and 
dermatomycosis.  

Procedural history

The veteran served on active duty from November 1954 to 
November 1957.

In August 1964, the veteran indicated he was seeking 
compensation for an infection of both ears and athlete's 
foot.  In an October 1964 rating decision, service connection 
was granted for dermatomycosis and for otitis externa; a 
noncompensable disability rating was assigned for each 
disability.

The veteran applied for increased ratings for his service-
connected dermatomycosis and otitis externa in October 1998.  
At this time he added a claim of entitlement to service 
connection for a heart condition.  [The veteran indication 
that he wished to "reopen" his claim of entitlement to 
service connection for a heart condition; however, the record 
reveals that this claim had not previously been presented to 
the RO.]  The RO denied the veteran's claims in an April 1999 
rating decision.  The veteran filed a notice of disagreement 
with this decision in August 1999.  

In a September 1999 rating decision, the RO increased the 
veteran's service-connected dermatomycosis and otitis externa 
ratings to 10 percent each.  The veteran perfected his appeal 
with the timely submission of his substantive appeal (VA Form 
9) in April 2000.  On his substantive appeal, the veteran 
expressed his continued disagreement with the 10 percent 
disability ratings assigned to his service-connected 
dermatomycosis and otitis externa.  See also AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

This claim was previously before the Board in March 2001.  At 
that time, the case was remanded for proper notification 
pursuant to the Veterans Claims Assistance Act (VCAA) and to 
provide the veteran with VA examinations.  The veteran's 
claims were remanded again in November 2003 in order to 
obtain additional treatment records and to provide the 
veteran with VA examinations in regards to his claims.  After 
this development was completed, the case was returned to the 
Board.  

The issues of entitlement to increased disability ratings for 
service-connected dermatomycosis and otitis externa are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's in-service 
systolic heart murmur and any current heart disability, to 
include hypertension. 


CONCLUSION OF LAW

A heart disorder with hypertension was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a heart disorder.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service connection claim was initially 
adjudicated in April 1999, prior to the enactment of the VCAA 
in November 2000, by applying the now-obsolete well 
groundedness standard.  After the enactment of the VCAA, the 
RO applied the correct, current standard of review, most 
recently in a January 2005 supplemental statement of the 
case.  Thus, any deficiency in the RO's previous adjudication 
was remedied.  The Board will apply the current standard of 
review in adjudicating the veteran' s claim.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1999 statement of the case (SOC), 
the April 2000 supplemental statement of the case (SSOC), the 
April 2002 SSOC, the December 2002 SSOC and the January 2005 
SSOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in June 
2001 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for service connection.  The 
letter requested the veteran to submit evidence of continuous 
treatment for his claimed disability from his date of 
discharge to the present.  The veteran was informed that his 
service medical records and treatment records from a number 
of private doctors and the Buffalo VA Medical Center had been 
requested, received and previously considered.  Thus, the 
letter, along with the September 1999 SOC, and the April 
2000, April 2002, December 2002 and January 2005 SSOCs, not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 letter, the RO informed the veteran that if it did not 
yet have them, it would get the veteran's service medical 
records and review them to see if they show an injury or 
disease in service.  The letter also stated that the RO would 
"try to help you get such things as medical records, 
employment records, or records from other Federal agencies.  
You must give us enough information so that we can request 
them from the person or agency who has them."  The RO also 
advised him that a VA medical examination would be provided 
if it was necessary to make a decision in his claim.  

A letter sent to the veteran in April 2004 concerning the 
post-remand status of his claim further delineated the 
responsibilities of VA.  It indicated that VA was responsible 
for obtaining "relevant records held by any Federal Agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2001 letter asked him to "complete, sign and return 
the enclosed VA Form 21-4142, "Authorization for Release of 
Information," for any VA and non-VA health care providers 
whose records are not already on file who have treated you 
for this condition(s) since your discharge from service."  
The letter specifically asked that one of these forms be 
completed for Dr. D.L.R.  

The April 2004 letter further stated that the VA would make 
reasonable efforts to obtain "relevant records not held by 
any Federal agency.  This may include medical records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  The letter further emphasized 
that it was the veteran's responsibility to make sure that 
the RO received all records that were not in the possession 
of a Federal department or agency, and asked that the veteran 
complete an enclosed VA Form 21-4142 for the release of 
records from Univera Health Care records. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2001 letter asked the veteran 
to "tell us about any additional information or evidence 
that you want us to try to get for you.  Send us the evidence 
we need as soon as possible."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the June 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and the June 2001 and April 2004 
letters properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
The Board notes that, even though both letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claim, which was by rating decision 
in April 1999.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].  As has 
been discussed above, the veteran was subsequently provided 
with VCAA notice through the June 2001 VCAA letter and the 
April 2004 letter and the claim was readjudciated with the 
application of the VCAA standard of review in subsequent 
SSOCs.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  

Additionally, over the lengthy course of this appeal the 
veteran has been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Extensive medical evidence has 
been obtained and associated with the veteran's claims 
folder.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.  The 
Board is therefore satisfied that the veteran was notified 
properly of his statutory rights; he is fully cognizant of 
them; and no amount of additional communication would result 
in any additional evidence pertinent to this claim.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not 
apply where there is extensive factual development in case 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided VA medical examinations in December 
1998, March 1999 and October 2004, the results of which will 
be referred to below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical examinations and rendered appropriate 
diagnoses and opinions.  

The Board notes that the veteran's representative, in a March 
2005 informal hearing presentation, argued that the October 
2004 examiner "did not address the positive medical opinions 
of record."  The representative specifically referred to a 
nexus opinion from Dr. D.L.R. dated in April 2000.  The 
representative went on to say that the Board could not adopt 
a medical opinion as a basis for a denial of benefits when 
the medical opinion failed to discuss all the positive 
aspects in support of the veteran's claim, and cited to 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The representative's interpretation of Gabrielson is 
inaccurate.  Gabrielson discusses the Board's, not the 
medical examiner's, obligation under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
It is not the responsibility of a medical examiner to 
evaluate evidence in support of the veteran's claim in making 
a medical opinion.  There is no specific requirement that an 
examiner comment upon all the evidence in the claims folder.  

The veteran's representative has thus confused the 
responsibilities of an examining physician and the Board.  
The Board is a finder of fact, and it is the Board which is 
charged with weighing the evidence of record.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole].  Although any physician rendering an 
opinion for the record is free to comment on other opinions, 
expressing agreement or disagreement therewith, that is not 
the physician's primary duty. 

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
October 2004 examination shows that the examiner documented 
the veteran's history and complaints and provided all the 
required information regarding the etiology of the veteran's 
heart problems. 

The Board finds, therefore, that the report of the October 
2004 examination is adequate for determining service 
connection, and that remand of this issue to obtain an 
additional examination is not appropriate. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

As noted above, the veteran has been accorded appropriate 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  Neither the 
veteran or his representative has indicated the existence of 
any other evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to service connection for a heart disorder 
with hypertension.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis 
and cardiovascular-renal disease, including hypertension, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Factual background

As indicated above, the veteran served on active duty from 
November 1954 to November 1957.  Service medical records 
indicate that the veteran's enlistment examination in October 
1954 was normal in regards to the veteran's heart.  Blood 
pressure was 144/82.  The service medical records are 
pertinently normal with respect to cardiovascular disease.  
In the report of medical examination which was done in 
connection with the veteran's November 1957 separation from 
service, clinical evaluation revealed a grade I systolic 
murmur of the pulmonic area with no radiation.  A notation of 
"NCD," not considered disqualifying, was made.  
His blood pressure was recorded as 136/86.  

A September 1964 VA examiner noted the veteran's heart was 
"regular," with "good tone." Blood pressure was 140/74.  A 
January 1990 medical record indicates that the veteran's 
heart tones were normal, with no murmurs or gallops.

Records from The Buffalo General Hospital Corporation 
indicate that the veteran admitted in November 1994.  At that 
time, he was found to be in atrial flutter, and there was a 
sixty percent narrowing of the left internal carotid artery.  
In January 1995, Dr. J.S.S. cardioverted the veteran from an 
atrial flutter to a sinus rhythm.  Dr. J.S.S. indicated after 
a Cardiolite stress test that there was a low likelihood of 
coronary artery disease. 

An August 1998 echocardiogram study performed at the VA 
medical center in Buffalo evidenced abnormal results.  The 
veteran filed a claim of entitlement to service connection in 
October 1998.

The veteran presented for a VA examination in December 1998.  
The examiner, Dr. A., reviewed the veteran's claims folder 
and noted the systolic murmur in service.  Diagnoses were 
hypertension, arteriosclerotic heart disease and 
dyslipidemia.  Dr. A. deferred an etiological opinion 
relating the current diagnoses to the murmur in service 
pending the results of an echocardiogram. 

The echocardiogram took place in March 1999, when the veteran 
presented to Dr. A. again for VA examination.  Dr. A. again 
took a detailed history of the veteran's heart 
symptomatology, to include the systolic murmur noted in 
service and the admission to Buffalo General Hospital in 
November 1995.  The examiner noted the presence of a grade 
2/6 systolic murmur heard at the base of the heart without 
radiation.  Electrocardiogram (EKG) studies showed right 
bundle branch block.  An echocardiogram showed a mildly 
dilated left atrium.  Overall, the left ventricular systolic 
function was normal with a trace of mitral regurgitation.  
Diagnoses were arteriosclerotic heart disease, mild 
hypertension and mild mitral regurgitation.  

Dr. A. stated that mitral regurgiation can be present for 
many years without symptoms and manifested only as a systolic 
murmur.  Dr. A. further opined that the systolic murmur noted 
during the veteran's service days was as least as likely as 
not to be related to the veteran's present heart condition. 

Echocardiograms completed at the Buffalo VA medical center in 
March 2000 and October 2000 were abnormal.  The October 2000 
study specifically noted a right bundle branch block, a left 
anterior fascicular block, and an inferior infarct, age 
undetermined.  The veteran submitted a statement from Dr. 
D.L.R. dated in April 2000, which noted the veteran's 
systolic ejection murmur from service.  Dr. D.L.R. opined 
that the veteran's in-service murmur was related to his 
current heart problems.

The veteran presented for a VA examination in October 2004.  
The examiner, cardiologist V.M., reviewed the veteran's 
claims folder, including prior echocardiograms.  Dr. V.M. 
performed an additional echocardiogram, which revealed normal 
sinus rhythm with first degree AV block.  Dr. V.M. stated 
there has been no recurrence of atrial flutter since November 
1994, and noted that two prior stress tests revealed no 
significant ischemia.  The veteran denied chest pain or 
discomfort.  He indicated shortness of breath on exertion 
from such activities as climbing stairs, which had remained 
stable over the last year.  Dr. V.M. diagnosed the veteran 
with hypertension, dyslipidemia, aortic stenosis and trace 
mitral regurgitation; time of onset of these disabilities was 
based on available treatment records, for the most part 
indicating 1994.  

Dr. V.M. further opined that the grade I systolic murmur from 
the veteran's service was "a flow murmur, and of no clinical 
significance. . . . It is unlikely that any of the currently 
diagnosed cardiovascular disorders had their onset in 
service."  

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current heart disability, 
to include a mild mitral regurgiation and hypertension.  The 
two VA examiners seem to disagree as to whether the veteran 
has arteriosclerotic heart disease versus aortic stenosis; in 
any event, however, a current heart disability is present.  
Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), disease or injury in 
service, there is no evidence of heart disease in service or 
within the one year presumptive period after service.  As 
noted in the factual background section above, there is a 
report of a grade I systolic heart murmur in service.  
However, as discussed in greater detail below, a 
preponderance of the competent medical evidence of record 
indicates that this was an inconsequential finding.  Hickson 
element (2) has therefore not been satisfied.

With respect to Hickson element (3), medical nexus, the 
opinion of Dr. V.M. in October 2004 indicates that the 
veteran's heart disability is not related to the in-service 
murmur.  There are, however, two medical opinions in the 
veteran's favor, the April 2000 statement from Dr. D.L.R. and 
the March 1999 opinion from Dr. A.  
 
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds that the April 2000 opinion of Dr. D.L.R and 
the March 1999 opinion of Dr. A. to be deficient in several 
respects and unsupported by the medical evidence of record.  
The Board will discuss each opinion separately.

Dr. D.L.R. submitted a one-sentence statement in April 2000 
indicating that the veteran's heart problems were related to 
service.  However, there is no indication that Dr. D.L.R. 
even examined the veteran or reviewed his claims folder in 
making this assessment.  In short, the opinion of Dr. D.L.R. 
is based on a completely unsubstantiated premise, namely that 
the veteran had a heart problem in service and continually 
thereafter.  The objective medical evidence does not indicate 
that any such problems were complained of or diagnosed until 
decades after service.
See Miller v. West, 11 Vet. App. 345, 348 (1998) [medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions]

Dr. A.'s assessment of the veteran is also unsupported by the 
objective medical evidence of record.  Dr. A., before 
relating the entirety of the veteran's heart condition to his 
in-service murmur stated: "mitral regurgitation can be 
present for many years without symptoms and manifested only 
as a systolic murmur."  He does not provide such reasoning 
in relation to the veteran's arteriosclerotic heart disease 
and hypertension, but instead justifies a nexus between 
mitral regurgitation and a heart murmur as a nexus for all of 
the veteran's diagnosed heart problems.

On the other hand, the October 2004 VA physician's opinion is 
based on a thorough review of the claims folder, to include 
commenting on previous echocardiograms, and gives a specific 
reason as to why the evidence does not support the notion 
that the veteran's current heart problems are related to the 
November 1957 notation of a heart murmur.  Critically, the 
examiner, relying on the medical history as described in the 
records in the file, pinpointed 1994 as the approximate date 
of onset of the veteran's heart disease.  The examiner 
concluded that the veteran's murmur in service was "a flow 
murmur and of no clinical significance".

This opinion appears to be supported by the medical evidence 
of record.  As noted by the VA physician, the evidence shows 
no heart problems until 1994, a period of almost 40 years.  
Indeed, a September 1964 VA examiner noted the veteran's 
heart was "regular," with "good tone."  In January 1990, 
over 30 years after the detection of the veteran's heart 
murmur in service, his heart was described a normal.  The 
medical evidence of record does not show a heart problem 
until November 1994, well beyond the one-year period required 
for presumptive service connection.  The veteran was 58 years 
of age at the time. 

In short, the October 2004 medical opinion is consistent with 
the evidence of record, which shows no identified heart 
disease until 1994 and supports the examiner's  conclusion 
that the 1957 heart murmur was of no consequence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints].

In short, the fact that the veteran did not have a diagnosed 
heart problem for four decades permits the Board to afford 
greater probative value to the October 2004 VA examiner's 
opinion that there was no connection between the veteran's 
in-service heart murmur and his present heart problems.  

As for the representative's arguments that the October 2004 
VA examiner's opinion was inadequate, the Board has expressed 
in the VCAA section above its conclusion that it was not the 
responsibility of the October 2004 examiner to comment upon 
or refute the previous medical opinions.  As explained above, 
it is the Board's responsibility to evaluate the medical and 
other evidence of record in arriving at a conclusion.  For 
reasons expressed above, the Board finds that the April 2000 
opinion from Dr. D.L.R. and the March 1999 opinion from Dr. 
A. do not have sufficient probative value in light of the 
entire record.  

To the extent that the veteran or his representative 
themselves are attempting to provide a nexus between the 
veteran's heart disability and his military service, their 
lay statements are not competent or probative and do not 
serve to substantiate the April 2000 and March 1999 opinions.  
It is now well-established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].   

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed heart problems are not related to his heart murmur 
in military service.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the claim also 
fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a heart condition, to include hypertension.  Therefore, 
despite arguments of the veteran's representative, the 
benefit of the doubt rule is therefore not for application 
because the evidence is not in relative equipoise.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a heart disorder with 
hypertension is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected dermatomycosis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected otitis externa, currently evaluated as 10 
percent disabling.

The veteran is seeking increased disability ratings for his 
service-connected dermatomycosis and otitis externa, which 
are each evaluated at 10 percent disabling.  Specifically, 
the veteran argues that his dermatomycosis is causing him 
itching over an extensive area of his body, including his 
feet, groin and underarms, and that his otitis externa is 
currently active, as can be evidenced by emergency room 
treatment at the Buffalo VA Medical Center in May 1999.

Reason for remand

As indicated in the decision above, the VCAA, among other 
things, redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in June 2001, that 
letter did not satisfy the requirements of the VCAA as to the 
veteran's increased ratings claims.  

First, the June 2001 VCAA letter, while explaining the 
evidentiary requirements of a claim for service connection, 
did not indicate what was required of the veteran in order to 
satisfy an increased disability rating claim.  Second, and 
perhaps most crucially, the June 2001 letter implied that the 
veteran must satisfy the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) (2004) in order to obtain 
an increased disability rating.  Specifically, the letter 
stated for the veteran to "submit evidence that your skin 
and ear disabilities [sic], show that each has caused marked 
interference with your employment or have required frequent 
periods of hospitalizations [sic].  This evidence may include 
letters or attendance statements form [sic] employers showing 
time lost from work due to the service-connected 
disabilities."  The letter completely failed to mention the 
evidentiary requirements for an increased disability, namely 
that the service-connected disability has worsened.  
Furthermore, the letter stated that submission of service 
medical records, letters he wrote in service, or photographs 
taken in service would be relevant to his increased rating 
claims, which is certainly not the case.  

The Board regrets having to remand a case that has been in 
appellate status for six years and remanded twice already.  
However, the June 2001 letter is misleading as to the 
requirements of an increased rating claim, and to proceed now 
without proper notification to the veteran would be 
prejudicial to the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice 
and development required by the VCAA 
has been accomplished, in particular 
notifying the veteran of the 
evidentiary requirements for a claim 
for an increased disability rating.  

2.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to his service-
connected dermatomycosis and otitis 
externa.  VBA should then take 
appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
updated treatment records from the VA 
Medical Center in Buffalo, New York.  

3.  After accomplishing any additional 
development which is deemed by it to 
be necessary, VBA should review the 
evidence of record and readjudicate 
the veteran's claims for increased 
disability ratings for service-
connected dermatomycosis and otitis 
externa.  If the claims remain denied, 
in whole or in part, VBA should 
provide the veteran with a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


